


EXHIBIT 10.47


FOURTH AMENDED AND RESTATED SECURITY AGREEMENT




For value received, and in consideration of one or more loans, letters of credit
or other financial accommodations extended by JPMorgan Chase Bank, N.A. or any
of its subsidiaries or affiliates (the “Bank”), to Avistar Communications
Corporation, a Delaware corporation (the “Grantor”), the Grantor and the Bank
agree, as of January 11, 2010, as follows:


1. Definitions.


“Account Control Agreement” shall mean a deposit or securities account control
agreement or other similar agreement with any party acting as a financial
intermediary or securities intermediary (including, without limitation,
affiliates of the Bank) and shall specifically include any master deposit or
securities account control agreement among the Bank and any of its affiliates,
as amended from time to time.


“Collateral” means all personal property of the Grantor whether presently
existing or hereafter created or acquired, and wherever located (including but
not limited to: (i) accounts (including health-care-insurance receivables),
chattel paper, deposit accounts, documents (including negotiable documents),
equipment, general intangibles, goods (including fixtures), instruments
(including promissory notes), inventory (including all goods held for sale or
lease or to be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Grantor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records; (ii) all claims, demands, causes and choses
in action in respect of any of the foregoing and all accessions and additions
thereto; and (iii) any and all cash and non-cash proceeds and products of any of
the foregoing, including without limitation, any and all proceeds of any
insurance, indemnity, instruments, warranty or guaranty payable to such Grantor
from time to time with respect to the Collateral and any and all other amounts
from time to time paid or payable under or in connection with any of the
Collateral) other than (w) any of the outstanding capital stock of any
subsidiary of the Grantor that is a Controlled Foreign Corporation (as defined
in the Internal Revenue Code of 1986, as amended, in excess of 65% of the voting
power of all classes of capital Stock of such Controlled Foreign Corporation
entitled to vote or (x) any restricted money market accounts maintained by the
Grantor with Comerica Bank – California to the extent the same secures the
Grantor’s obligations with respect to the letter of credit in the amount of
$145,200 issued by such bank to Clemons Properties Partners L.P. or (y) the
Borrower’s right to receive royalties or other funds or assets under the Sony
Patent License Agreement, and the Borrower’s rights to enforce payment or
delivery of such royalties or other funds or assets or (z) any “Excluded Patent
Collateral.”


“Convertible Notes” means the “Notes” (as defined in, and issued pursuant to,
the Convertible Note Purchase Agreement).


“Convertible Note Collateral Agent” means the “Collateral Agent” (as defined in
the Convertible Note Purchase Agreement).


“Convertible Note Investors” means the “Investors” (as defined in the
Convertible Note Purchase Agreement).
 
 
“Convertible Note Purchase Agreement” means the Convertible Note Purchase
Agreement dated January 4, 2008 by the Borrower and the purchasers parties
thereto with respect to the Borrower‘s sale of its 4.5% convertible subordinated
secured promissory notes.


“Convertible Note Security Agreement” means the Security Agreement dated January
4, 2008 by the Borrower, the investors parties thereto and the “Collateral
Agent” (as defined therein), delivered by the Borrower as security for the
Borrower’s obligations under the Convertible Notes.



 
UCN 006754857000
Facility ID 198245263
 
1

--------------------------------------------------------------------------------

 

“Default” shall mean each “Event of Default” (as defined in the Note).


“Excluded Patent Collateral” shall mean:


(a) The Patents;


(b) all patents and patent applications (i) to which any of the Patents directly
or indirectly claims priority, (ii) for which any of the Patents directly or
indirectly forms a basis for priority, and/or (iii) that directly or indirectly
incorporate by reference, or are directly or indirectly incorporated by
reference into, the Patents;


(c) all reissues, reexaminations, extensions, continuations, continuations in
part, continuing prosecution applications, requests for continuing examinations,
divisions, registrations of any item in any of the foregoing categories (a) and
(b);


(d) all non-United States patents, patent applications, and counterparts
relating to the Patents or any item in any of the foregoing categories (a)
through (c), including, without limitation, certificates of invention, utility
models, industrial design protection, design patent protection, other
governmental grants or issuances, and any rights to apply in any or all
countries of the world for patents, certificates of invention, utility models,
industrial design protections, design patent protections, or governmental grants
or issuances of any type related to any of the Patents and the inventions,
invention disclosures, and discoveries therein;


(e) inventions, invention disclosures, and discoveries described in any of the
Patents of any item in the foregoing categories (a) though (d);


(f) all rights to apply in any or all countries of the world for patents,
certificates of invention, utility models, industrial design protections, design
patent protections, or other governmental grants or issuances of any type
related to any item in any of the foregoing categories (a) through (e),
including, without limitation, under the Paris Convention for the Protection of
Industrial Property, the International Patent Cooperation Treaty, or any other
convention, treaty, agreement, or understanding;


(g) causes of action (whether known or unknown or whether currently pending,
filed, or otherwise) and other enforcement rights under, or on account of, any
of the Patents and/or the rights described in the above subparagraphs (a)
through (f) (including, without limitation, all causes of action and other
enforcement rights for (i) damages, (ii) injunctive relief, and (iii) any other
remedies of any kind) for past, current and future infringement; and


(h) all rights to collect royalties and other payments under or on account of
any of the Patents and/or any item in any of the foregoing categories (a)
through (g).


“Liabilities” means indebtedness, obligations and liabilities of any kind of the
Grantor to the Bank, now or in the future, absolute or contingent, direct or
indirect, joint or several, due or not due, arising by operation of law or
otherwise, and costs and expenses incurred by the Bank in connection with the
Collateral, this Agreement or the Note.


“Note” means the Second Amended and Restated Revolving Promissory Note
(Libor/Prime) dated as of December 22, 2009 by the Grantor in favor of the Bank
in the maximum principal amount of $11,250,000, as amended , restated or
otherwise modified from time to time.


“Patents” shall mean the patents and patent applications listed in Exhibit A
hereto.


           “Permitted Liens” means: (i) liens for unpaid taxes, assessments, or
other governmental charges or levies that either (a) are not yet delinquent or
(b) are being contested in good faith by appropriate proceedings and

 
UCN 006754857000
Facility ID 198245263
 
2

--------------------------------------------------------------------------------

 

for which Grantor maintains adequate reserves, (ii) judgment liens that do not
constitute a Default, (iii) liens listed on the Borrower’s September 30, 2006
form 10Q, (iii)  the interests of lessors and licensors under leases and
licenses in the ordinary course of business, (iv)  purchase money liens or the
interests of lessors under capital leases to the extent that such liens or
interests secure purchase money indebtedness and so long as (a) such lien
attaches only to the asset purchased or acquired and the proceeds thereof and
(b) such lien only secures the indebtedness that was incurred to acquire the
asset purchased or acquired or any refinancing indebtedness in respect thereof,
(v)  liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of Grantor’s business and not in connection with the borrowing
of money, and which liens either (a) are for sums not yet delinquent or (b) are
being contested in good faith by appropriate proceedings and for which Grantor
maintains adequate reserves, (vi) liens on amounts deposited in connection with
obtaining worker’s compensation or other unemployment insurance, (vii) liens on
amounts deposited in connection with the making or entering into of bids,
tenders, or leases in the ordinary course of business and not in connection with
the borrowing of money, (viii) liens on amounts deposited as security for surety
or appeal bonds in connection with obtaining such bonds in the ordinary course
of business, (ix) liens arising by virtue of any contractual, statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies as to deposits of cash and securities in favor of banks,
other depository institutions and brokerage firms, (x) liens on insurance
proceeds securing the payment of financed insurance premiums and (xi) liens in
favor of customs and revenue authorities arising as a matter of law to secure
payments of custom duties in connection with the importation of goods and
(xii) liens in favor of one or more Convertible Note Investors or the
Convertible Note Collateral Agent for the benefit of one or more Convertible
Notes Investors granted by the Borrower under the Convertible Note Security
Agreement.


“Sony Patent License Agreement” means Patent License Agreement dated July 17,
2006, as amended, by the Borrower and Sony Computer Entertainment, Inc., as
amended, modified, supplemented or extended from time to time, or as any
provision thereof may be waived, and any patent license agreement executed by
Borrower and Sony Computer Entertainment, Inc. in substitution or replacement
therefor.


“UCC” means the Uniform Commercial Code in effect in the State of New
York.  Unless the context otherwise requires, all terms used in this Agreement
which are defined in the UCC will have the meanings stated in the UCC.


2. Grant of Security Interest.  As security for the payment of all the
Liabilities, the Grantor pledges and grants to the Bank a security interest in
and right of setoff against, the Collateral.


3. Agreements, Representations and Warranties of the Grantor and Rights of the
Bank.


(a) The Grantor represents and warrants that: the Grantor is the sole owner of
the Collateral and the Collateral is free of all encumbrances except for (i) the
security interest in favor of the Bank created by this Agreement and for (ii)
Permitted Liens.


(b) The Grantor irrevocably authorizes the Bank to exercise the rights granted
to the Bank herein, at its option, for its own benefit, either in its own name
or in the name of the Grantor, and appoints the Bank as its attorney-in-fact to
take all action permitted under this Agreement.


(c) Without the prior written consent of the Bank, the Grantor agrees not to
sell, assign, transfer, exchange, or otherwise dispose of, or grant any option
with respect to, any Collateral (other than (i) sales of inventory, (ii) grants
of non-exclusive licenses or similar arrangements for the use of property of the
Grantor, in each case in the ordinary course of business, (iii) sales,
assignments, transfers, exchanges or other dispositions for fair value in the
ordinary course of business), nor will the Grantor create, incur or permit to
exist any pledge, lien, mortgage, hypothecation, security interest, encumbrance,
option or any other charge with respect to any of the Collateral, or any
interest therein, or any proceeds thereof, except for (i) the lien and security
interest provided for by this Agreement, (ii) as otherwise provided herein or in
the Note or (iii) Permitted Liens.


(d) The Grantor will not change jurisdiction of its incorporation or
organization (by migratory merger or otherwise) except upon 30 days’ prior
written notice to the Bank.

 
UCN 006754857000
Facility ID 198245263
 
3

--------------------------------------------------------------------------------

 

(e) 
(f) The Bank may, in its name, or in the name of the Grantor:  (i) execute and
file financing statements under the UCC or any other filings or notices
necessary or desirable to create, perfect or preserve its security interest, all
without notice (except as required by applicable law and not waivable) and
without liability except to account for property actually received by it; (ii)
demand, sue for, collect or receive any money or property at any time payable or
receivable on account of or in exchange for, or make any compromise or
settlement deemed desirable with respect to, any item of the Collateral  (but
shall be under no obligation to do so); (iii) make any notification (to the
issuer of any certificate or security, or otherwise, or take any other action in
connection with the perfection or preservation of its security interest  or any
enforcement of remedies, and retain any documents evidencing the title of the
Grantor to any item of the Collateral; and (iv) issue entitlement orders with
respect to any of the Collateral.


The Grantor agrees that it will not file or permit to be filed any termination
statement with respect to the Collateral or any financing or like statement with
respect to the Collateral in which the Bank is not named as the sole secured
party except in connection with Permitted Liens or consent or be a party to any
Account Control Agreement with respect to any Collateral to which the Bank is
not a party.  At the request of the Bank the Grantor agrees to do all other
things which the Bank may deem necessary or advisable in order to perfect and
preserve its security interest, perfection and operational control and to give
effect to the rights granted to the Bank under this Agreement or enable the Bank
to comply with any applicable laws or regulations.  Notwithstanding the
foregoing, the Bank does not assume any duty with respect to the Collateral and
is not required to take any action to collect, preserve or protect its or the
Grantor’s rights in any item of the Collateral.  The Grantor releases the Bank
and agrees to hold the Bank harmless from any claims, causes of action and
demands at any time arising with respect to this Agreement, the use or
disposition of any item of the Collateral or any action taken or omitted to be
taken by the Bank with respect thereto, except, in each case, for claims, causes
of action and demands arising from (i) Bank’s gross negligence or willful
misconduct or (ii) Bank’s obligations as a secured party under this Agreement or
under applicable law.


4. Currency Conversion. For calculation purposes, any currency in which the
Collateral is denominated (the “Collateral Currency”) will be converted into the
currency of the Liabilities (the “Liability Currency”) at the spot rate of
exchange for the purchase of the Liability Currency with the Collateral Currency
quoted by the Bank at such place as the Bank deems appropriate (or, if no such
rate is quoted on any relevant date, estimated by the Bank on the basis of the
Bank’s last quoted spot rate) or another prevailing rate that the Bank deems
more appropriate.


5. Remedies.


Upon the occurrence and during the continuance of a Default, the Bank will have
the rights and remedies under the UCC and the other rights granted to the Bank
under this Agreement and may exercise its rights without regard to any premium
or penalty from liquidation of any Collateral and without regard to the
Grantor’s basis or holding period for any Collateral.


The Bank may sell in the Borough of Manhattan, New York City, or elsewhere, in
one or more sales or parcels, at the price as the Bank deems best, for cash or
on credit or for other property, for immediate or future delivery, any item of
the Collateral, at any broker’s board or at public or private sale, in any
reasonable manner permissible under the UCC (except that, to the extent
permissible under the UCC, the Grantor waives any requirements of the UCC) and
the Bank or anyone else may be the purchaser of the Collateral and hold it free
from any claim or right including, without limitation, any equity of redemption
of the Grantor, which right the Grantor expressly waives.


The Bank may also, in its sole discretion: (i) convert any part of the
Collateral Currency into the Liability Currency;  (ii) hold any monies or
proceeds representing the Collateral in a cash collateral account in the
Liability Currency or other currency that the Bank reasonably selects; (iii)
invest such monies or proceeds on behalf of the Grantor; and (iv) apply any
portion of the Collateral, first, to all costs and expenses of the Bank, second,
to the payment of interest on the Liabilities and any fees or commissions to
which the Bank may be entitled, third, to the payment of principal of the
Liabilities, whether or not then due, and fourth, to the Grantor.


The Grantor will pay to the Bank all expenses (including attorneys’ fees and
legal expenses incurred by the Bank and the allocated costs of its in-house
counsel) in connection with the exercise of any of the Bank’s rights or
obligations under this Agreement or the Note.  The Grantor will take any action
requested by the Bank to allow it to sell

 
UCN 006754857000
Facility ID 198245263
 
4

--------------------------------------------------------------------------------

 

or dispose of the Collateral.  Notwithstanding that the Bank may continue to
hold Collateral and regardless of the value of the Collateral, the Grantor will
remain liable for the payment in full of any unpaid balance of the Liabilities.




6. Jurisdiction.


To the maximum extent not prohibited by applicable law, the Grantor hereby
irrevocably: (i) submits to the jurisdiction of any New York state or United
States federal court sitting in New York City over any action or proceeding
arising out of this Agreement;(ii) agrees that all claims in respect of such
action or proceeding may be held and determined in such New York state or
federal court;  (iii) agrees that any action or proceeding brought against the
Bank may be brought only in a New York state or United States federal court
sitting in New York county;  (iv) consents to the service of process in any such
action or proceeding in either of said courts by mailing thereof by the Bank by
registered or certified mail, postage prepaid, to the Grantor at its address
specified on the signature page hereof, or at the Grantor’s most recent mailing
address as set forth in the records of the Bank; and (v) waives any defense on
the basis of inconvenient forum.


The Grantor agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in any other jurisdiction by suit or
proceeding in such state.  Nothing herein shall affect the right of the Bank to
serve legal process in any other manner permitted by law or affect the right of
the Bank to bring any action or proceeding against the Grantor or its property
in the courts of any other jurisdiction.


7. Waiver of Jury Trial.  THE UNDERSIGNED AND THE BANK EACH WAIVE ANY RIGHT TO
JURY TRIAL.


8. Notices. Unless otherwise agreed in writing, notices may be given to the Bank
and the Grantor at their telecopier numbers (confirmed by telephone to their
telephone numbers) or addresses listed on the signature page of this Agreement,
or such other telecopier (and telephone) number or addresses communicated in
writing by either party to the other.  Notices to the Bank are effective on
receipt.


9. Miscellaneous.


(a) This Agreement shall be binding on the Grantor and its successors and
assigns and shall inure to the benefit of the Bank and its successors and
assigns, except that the Grantor may not delegate any of its obligations
hereunder without the prior written consent of the Bank.


(b) No amendment or waiver of any provision of this Agreement nor consent to any
departure by the Grantor will be effective unless it is in writing and signed by
the Grantor and the Bank and will be effective only in that specific instance
and for that specific purpose.  No failure on the part of the Bank to exercise,
and no delay in exercising, any right will operate as a waiver or preclude any
other or further exercise or the exercise of any other right.


(c) The rights and remedies in this Agreement are cumulative and not exclusive
of any rights and remedies which the Bank may have under law or under other
agreements or arrangements with the Grantor or any other party (including,
without limitation, any Account Control Agreement).


(d) The provisions of this Agreement are intended to be severable.  If for any
reason any provision of this Agreement is not valid or enforceable in whole or
in part in any jurisdiction, that provision will, as to that jurisdiction, be
ineffective to the extent of that invalidity or unenforceability without in any
manner affecting the validity or enforceability in any other jurisdiction or the
remaining provisions of this Agreement.


(e) The Grantor hereby waives presentment, notice of dishonor and protest of all
instruments included in or evidencing the Liabilities or the Collateral and any
other notices and demands, whether or not relating to those instruments.

 
UCN 006754857000
Facility ID 198245263
 
5

--------------------------------------------------------------------------------

 

This Agreement is governed by and construed according to the law of the State of
New York, without regard to the conflict of laws principles, and with the laws
of the United States of America as applicable.


(f) This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument.


(g) This Agreement supersedes in its entirety the Third Amended and Restated
Security Agreement dated December 22, 2009, as amended, by the Grantor and the
Bank.


(h) If the Bank shall receive any payment of royalties or other funds payable to
the Borrower under the Sony Patent License Agreement, the Bank, upon notice from
the Convertible Note Collateral Agent accompanied by evidence reasonably
satisfactory to the Bank that such payment was made pursuant to the Sony Patent
License Agreement, shall pay promptly to or at the direction of the Convertible
Note Collateral Agent the amount thereof (without interest).


The rest of this page is intentionally blank.

 
UCN 006754857000
Facility ID 198245263
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor has signed this Agreement as of the date first
written above.




ACCEPTED:


JPMorgan Chase Bank, N.A.






By:  /s/ Nancy A. Sheppard                                                
            Nancy A. Sheppard
            Managing Director




Address for notices to the Bank:


JPMorgan Chase Bank, N.A.
Private Bank Credit
Attn: Arn Welles
345 Park Avenue, Floor 04
New York, NY 10154-0004
Telecopier:  (212) 464-2531
Telephone:  (212) 464-1883


With a courtesy copy to


JPMorgan Chase Bank, N.A.
Attn:  Nancy A. Sheppard
560 Mission Street, 19th floor
San Francisco, CA 94105
Telecopier:  (415) 315-8272
Telephone:  (415) 315-8285


Avistar Communications Corporation






By:          /s/ Robert F. Kirk                                           
Name: Robert F. Kirk
Title:  Chief Executive Officer






By:         /s/ Elias MurrayMetzger                             
Name:  Elias MurrayMetzger
Title:  Chief Financial Officer and Corporate Secretary




Address for Notices to the Grantor:


Attn:  Chief Financial Officer
Avistar Communications Corporation
1875 S. Grant Street, 10th Floor
San Mateo, CA 94402
Telecopier:  (650) 525-1360
Telephone:  (650) 525-3310







--------------------------------------------------------------------------------


State of _________
)

) ss.:
County of ________
)



On the ____ day of January in the year 2010, before me, the undersigned,
personally appeared _____________________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.




____________________________________
Notary Public




State of _________
)

) ss.:
County of ________
)



On the ____ day of January in the year 2010, before me, the undersigned,
personally appeared _____________________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.




____________________________________
Notary Public

 
UCN 006754857000
Facility ID 198245263
 
 

--------------------------------------------------------------------------------

 


 
Exhibit A
 
PATENTS
 
Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor
5689641
US
10/01/1993
Multimedia collaboration system arrangement for routing compressed AV signal
through a participant site without decompressing the AV signal Ludwig, Lester F.
5867654
US
6/7/1996
Two monitor videoconferencing hardware Ludwig, Lester F.
5978835
US
6/7/1996
Multimedia mail, conference recording and documents in video conferencing
Ludwig, Lester F.
5896500
US
6/7/1996
System for call request which results in first and second call handle defining
call state consisting of active or hold for its respective AV device Ludwig,
Lester F.
5884039
US
6/7/1996
System for providing a directory of AV devices and capabilities and call
processing such that each participant participates to the extent of capabilities
available Ludwig, Lester F.
5617539
US
6/7/1996
Multimedia collaboration system with separate data network and A/V network
controlled by information transmitting on the data network Ludwig, Lester F.
5802294
US
6/7/1996
Teleconferencing system in which first location video mosaic generator sends
combined local participants images to second location video mosaic generator for
displaying combined images Ludwig, Lester F.
5758079
US
6/7/1996
Call control in video conferencing allowing acceptance and identification of
participants in a new incoming call during an active teleconference Ludwig,
Lester F.
5854893
US
6/10/1996
System for teleconferencing in which collaboration types and participants by
names or icons are selected by a participant of the teleconference Ludwig,
Lester F.
5915091
US
6/11/1996
Synchronization in video conferencing Ludwig, Lester F.
6351762
US
6/7/1996
Method and system for log-in­based video and multimedia calls Ludwig, Lester F.
6583806
US
4/7/1997
Videoconferencing hardware Ludwig, Lester F.
6343314
US
4/28/1997
Remote participant hold and disconnect during videoconferencing Ludwig, Lester
F.
6237025
US
12/19/199 7
Multimedia collaboration system Ludwig, Lester F.

 
 
A - 1
 

--------------------------------------------------------------------------------

 

 
Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

6212547
US
5/5/1998
Utp based video and data conferencing Ludwig, Lester F.
6898620
US
5/5/1998
Multiplexing video and control signals onto UTP Ludwig, Lester F.
6437818
US
5/5/1998
Video conferencing on existing UTP infrastructure Ludwig, Lester F.
6426769
US
5/5/1998
High-quality switched analog video communications over unshielded twisted pair
Ludwig, Lester F.
09/565677
US
5/4/2000
Scalable Networked Multimedia System And Applications Ludwig, Lester F.
7185054
US
11/1/2000
Participant display and selection in video conference calls Ludwig, Lester F.
6594688
US
06/11/2001
Dedicated echo canceler for a workstation Ludwig, Lester F.
7054904
US
4/9/2002
Marking and searching capabilities in multimedia documents within multimedia
collaboration networks Ludwig, Lester F.
6789105
US
4/9/2002
Multiple-editor authoring of multimedia documents including real-time video and
time-insensitive media Ludwig, Lester F.
6959322
US
3/4/2003
UTP based video conferencing Ludwig, Lester F.
10/382554
US
3/4/2003
Teleconferencing employing multiplexing of video and data conferencing signals
J. Chris Lauwers
7206809
US
11/26/200 3
Method for real-time communication between plural users Ludwig, Lester F.
7152093
US
11/26/2003
System for real-time communication between plural users Ludwig, Lester F.
7421470
US
11/26/200 3
Method for real-time communication between plural users Ludwig, Lester F.
7433921
US
11/26/200 3
System for real-time communication between plural users Ludwig, Lester F.
11/264926
US
11/1/2005
Audio communications using devices with different capabilities Lester F. Ludwig
11/264936
US
11/1/2005
Log-in based communications plus two data types Lester F. Ludwig
11/265059
US
11/1/2005
Using login-based addressing to communicate with listed users Lester F. Ludwig
11/265256
US
11/1/2005
Registration based addressing over multiple networks with digital audio
communication Lester F. Ludwig
11/265394
US
11/1/2005
Registration based addressing and call handles to establish communication Lester
F. Ludwig

 

 
A - 2

--------------------------------------------------------------------------------





Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

7487210
US
1/12/2007
Method for managing real-time communications Ludwig, Lester F.
7412482
US
1/12/2007
System for managing real-time communications Ludwig, Lester F.
7437411
US
1/15/2007
Communication of a selected type over a wide area network Ludwig, Lester F.
7398296
US
1/16/2007
Networked audio communication over two networks Ludwig, Lester F.
7444373
US
1/16/2007
Wireless real-time communication Ludwig, Lester F.
7441001
US
1/18/2007
Real-time wide-area communications between ports Ludwig, Lester F.
7437412
US
1/19/2007
Real-time communication of a selected type Ludwig, Lester F.
11/668625
US
1/30/2007
Storing and accessing media files J. Chris Lauwers
11/669003
US
1/30/2007
Storage and playback of media files J. Chris Lauwers
11/737723
US
4/19/2007
Storing and accessing media files Lester F. Ludwig
90/009008
US
02/25/2008
Utp based video and data conferencing Ludwig, Lester F.
90/009015
US
02/29/2008
Video conferencing on existing UTP infrastructure Ludwig, Lester F.
90/009016
US
02/29/2008
System for providing a directory of AV devices and capabilities and call
processing such that each participant participates to the extent of capabilities
available Ludwig, Lester F.
90/009020
US
05/20/2008
Multimedia collaboration system with separate data network and a/v network
controlled by information transmitting on the data network Ludwig, Lester F.
90/009021
US
02/29/2008
System for real-time communication between plural users Ludwig, Lester F.
90/009031
US
03/05/2008
Remote participant hold and disconnect during videoconferencing Ludwig, Lester
F.
CA2173204
CA
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
CA2173209
CA
10/03/1994
Multimedia collaboration system Ludwig, Lester F.
CA2204442
CA
03/16/1994
Multimedia collaboration system with separate data network and a/v network
controlled by information transmitting on the data network Ludwig, Lester F.

 

 
A - 3

--------------------------------------------------------------------------------




Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

CA2296181
CA
10/03/1994
System for providing a directory of av devices and capabilities and call
processing such that each participant participates to the extent of capabilities
available Ludwig, Lester F.
CA2296182
CA
10/03/1994
Call control in video conferencing allowing acceptance and identification of
participants in a new incoming call during an active teleconference Ludwig,
Lester F.
CA2296185
CA
10/03/1994
System for call request which results in first and second call handle defining
call state consisting of active or hold for its respective av device Ludwig,
Lester F.
CA2296187
CA
10/03/1994
Synchronization in video conferencing Ludwig, Lester F.
CA2296189
CA
10/03/1994
System for teleconferencing in which collaboration types and participants by
names or icons are selected by a participant of the teleconference Ludwig,
Lester F.
CA2297940
CA
03/16/1994
Two monitor videoconferencing hardware Ludwig, Lester F.
CH690154
CH
09/28/1994
Synchronization in video conferencing Ludwig, Lester F.
DE69426456.3
DE
10/03/1994
Videoconference signal switching without decompression Ludwig, Lester F.
DE69428725.3
DE
03/16/1994
Multimedia teleconferencing system Ludwig, Lester F.
DE69429684.8
DE
10/03/1994
Synchronization in a multimedia system Ludwig, Lester F.
DE69430272.4
DE
10/03/1994
Participant location in multimedia collaboration system Ludwig, Lester F.
DE69431525.7
DE
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
DE69431536.2
DE
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
DE69432803.0
DE
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
DE69433042.6
DE
10/03/1994
Multimedia mail in teleconferencing system Ludwig, Lester F.
DE69434762.0
DE
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
DE69435132.6
DE
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
FR1307038
FR
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
FR1705913
FR
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.

 

 
A - 4

--------------------------------------------------------------------------------



Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

FR0721725
FR
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
FR0721726
FR
10/03/1994
Videoconference signal switching without decompression Ludwig, Lester F.
FR0899952
FR
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
FR0899953
FR
10/03/1994
Participant location in multimedia collaboration system Ludwig, Lester F.
FR0899954
FR
10/03/1994
Multimedia mail in teleconferencing system Ludwig, Lester F.
FR0898424
FR
03/16/1994
Multimedia teleconferencing system Ludwig, Lester F.
FR0912055
FR
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
FR0912056
FR
10/03/1994
Synchronization in a multimedia system Ludwig, Lester F.
GB1307038
GB
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
GB1705913
GB
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
GB2282506
GB
05/27/1994
Teleconferencing system Ludwig, Lester F.
GB0721725
GB
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
GB0721726
GB
10/03/1994
Videoconference signal switching without decompression Ludwig, Lester F.
GB2319135
GB
05/27/1994
Teleconferencing system Ludwig, Lester F.
GB2319136
GB
05/27/1994
Teleconferencing system Ludwig, Lester F.
GB2319137
GB
05/27/1994
Teleconferencing system Ludwig, Lester F.
GB2319138
GB
05/27/1994
Teleconferencing system Ludwig, Lester F.
GB0899952
GB
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
GB0899953
GB
10/03/1994
Participant location in multimedia collaboration system Ludwig, Lester F.
GB0899954
GB
10/03/1994
Multimedia mail in teleconferencing system Ludwig, Lester F.
GB0898424
GB
03/16/1994
Multimedia teleconferencing system Ludwig, Lester F.
GB0912055
GB
03/16/1994
Multimedia collaboration system Ludwig, Lester F.

 

 
A - 5

--------------------------------------------------------------------------------



Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

GB0912056
GB
10/03/1994
Synchronization in a multimedia system Ludwig, Lester F.
NL1705913
NL
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
SE1705913
SE
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
5751338
US
12/30/1994
Methods and systems for multimedia communications via public telephone networks
Ludwig, Jr., Lester Frank
6081291
US
04/16/1997
Methods and systems for multimedia communication via public telephone networks
Ludwig, Jr., Lester Frank
6972786
US
12/23/1999
Multimedia services using central office Ludwig, Lester F.
11/786802
US
4/11/2007
Multimedia services using central office Ludwig, Lester F.
11/927459
US
10/29/2007
Interconnecting network locations between premises network and central office
using ethernet on loop plant Ludwig, Lester F.
90/009079
US
03/14/2008
Multimedia services using central office Ludwig, Lester F.
CA2208987
CA
10/04/1995
Multimedia communications via public telephone networks Ludwig, Jr., Lester
Frank
GB2296620
GB
10/11/1995
Methods and systems for multimedia communication via public telephone networks
Ludwig, Jr., Lester Frank
GB0801858
GB
10/04/1995
Multimedia central office and method of providing a plurality of multimedia
telecommunication services Ludwig, Jr., Lester Frank
GB2308526
GB
10/11/1995
Methods and systems for multimedia communication via public telephone networks
Ludwig, Jr., Lester Frank
SG53410
SG
10/04/1995
Multimedia communications via public telephone networks Ludwig, Jr., Lester
Frank
6816904
US
5/4/2000
Networked video multimedia storage server environment Ludwig, Lester
10/931651
US
8/31/2004
Scalable networked multimedia system and applications Ludwig, Lester
CA2308147
CA
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
DE69837887.3
DE
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
DE69840427
DE
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
DK1814290
DK
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester

 

 
A - 6

--------------------------------------------------------------------------------





Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

FR1814290
ES FR
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
FR1029273
FR
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
GB1814290
GB
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
GB1029273
GB
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
IE1814290
IE
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
11/246867
US
10/7/2005
Multiple-channel codec and transcoder environment for gateway, mcu, broadcast
and video storage applications J. Chris Lauwers
11/814671
US
1/12/2006
Multiple-channel codec and transcoder environment for gateway, mcu, broadcast
and video storage applications J. Chris Lauwers
EP06718435.8
EP
01/12/2006
Multiple-channel codec and transcoder environment for gateway, mcu, broadcast
and video storage applications J. Chris Lauwers
KR10-2007­
KR
01/12/2006
Multiple-channel
7019362
   
codec and transcoder environment for gateway, mcu, broadcast and video storage
applications J. Chris Lauwers
200705449-7
SG
01/12/2006
Multiple-channel codec and transcoder environment for gateway, mcu, broadcast
and video storage applications J. Chris Lauwers
942737.8
EP
6/9/2000
System And Method For Broswer-Based Multimedia Collaboration Reporting Burnett,
Gerald, et al.
10/018,441
US
6/9/2000
System And Method For Broswer-Based Multimedia Collaboration Reporting Burnett,
Gerald, et al.
11/625330
US
1/21/2007
Storing and accessing media files J. Chris Lauwers
90/009009
US
02/26/2008
Method for real-time communication between plural users Ludwig, Lester F.
90/009010
US
02/25/2008
Method and system for log-in­based video and multimedia calls Ludwig, Lester F.
90/009012
US
02/22/2008
Participant display and selection in video conference calls Ludwig, Lester F.
90/009013
US
02/25/2008
Multimedia collaboration system Ludwig, Lester F.
90/009018
US
03/03/2008
Synchronization in video conferencing Ludwig, Lester F.
90/009019
US
02/28/2008
System for call request which results in first and second call handle defining
call state consisting of active or hold for its respective av device Ludwig,
Lester F.

 

 
A - 7

--------------------------------------------------------------------------------




Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

90/009023
US
02/27/2008
Multiple-editor authoring of multimedia documents including real-time video and
time-insensitive media Ludwig, Lester F.
90/009024
US
02/27/2008
Multimedia mail, conference recording and documents in video conferencing
Ludwig, Lester F.
90/009025
US
03/03/2008
Call control in video conferencing allowing acceptance and identification of
participants in a new incoming call during an active teleconference Ludwig,
Lester F.
90/009030
US
03/04/2008
Utp based video conferencing Ludwig, Lester F.
90/009032
US
03/05/2008
Two monitor videoconferencing hardware Ludwig, Lester F.
90/009035
US
03/06/2008
High-quality switched analog video communications over unshielded twisted pair
Ludwig, Lester F.
90/009038
US
03/07/2008
Multiplexing video and control signals onto utp Ludwig, Lester F.
90/009040
US
03/05/2008
Teleconferencing system in which location video mosaic generator sends combined
local participants images to second location video mosaic generator for
displaying combined images Ludwig, Lester F.
90/009042
US
03/07/2008
Dedicated echo canceler for a workstation Ludwig, Lester F.
90/009044
US
03/14/2008
Multimedia collaboration system arrangement for routing compressed av signal
through a participant site without decompressing the av signal Ludwig, Lester F.
90/009077
US
09/13/2008
Videoconferencing hardware Ludwig, Lester F.
90/009081
US
03/14/2008
Marking and searching capabilities in multimedia documents within multimedia
collaboration networks Ludwig, Lester F.
CA2290701
CA
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
EP1307038
EP
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
EP1705913
EP
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
EP0721725
EP
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
EP0721726
EP
10/03/1994
Videoconference signal switching without decompression Ludwig, Lester F.

 

 
A - 8

--------------------------------------------------------------------------------



Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

EP0899952
EP
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
EP0899953
EP
10/03/1994
Participant location in multimedia collaboration system Ludwig, Lester F.
EP0899954
EP
10/03/1994
Multimedia mail in teleconferencing system Ludwig, Lester F.
EP0898424
EP
03/16/1994
Multimedia teleconferencing system Ludwig, Lester F.
EP0912055
EP
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
EP0912056
EP
10/03/1994
Synchronization in a multimedia system Ludwig, Lester F.
EP99202661.7
EP
03/16/1994
Teleconferencing system Ludwig, Lester F.
PCT/US94/00 2961
WO
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
PCT/US94/01 1193
WO
10/03/1994
Multimedia collaboration system Ludwig, Lester F.
08/860575
US
10/04/1995
Methods and systems for multimedia communications via public telephone networks
Ludwig, Jr., Lester Frank
90/009080
US
03/14/2008
Methods and systems for multimedia communication via public telephone networks
Ludwig, Jr., Lester Frank
EP0801858
EP
10/04/1995
Multimedia central office and method of providing a plurality of multimedia
telecommunication services Ludwig, Jr., Lester Frank
PCT/US95/01 3016
WO
10/04/1995
Multimedia communications via public telephone networks Ludwig, Jr., Lester
Frank
60/064266
US
11/04/1997
Video storage server Ludwig, Lester
EP1814290
EP
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
EP1029273
EP
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
PCT/US98/02 3596
WO
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
60/647168
US
1/25/2005
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications Lester Ludwig
PCT/US06/00 1358
WO
01/12/2006
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications J. Chris Lauwers

 

 
A - 9

--------------------------------------------------------------------------------

 

Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

EP03023333.2
EP
10/04/1995
Multimedia communications via public telephone networks Ludwig, Jr., Lester
Frank
08/869236
US
06/04/1997
 
08/900807
US
07/25/1997
 
08/982849
US
12/02/1997
 
2,377,014
CA
12/07/01
System and method for browser-based multimedia collaboration reporting Burnett,
Gerald, et al.
PCT/US00/15 990
WO
06/09/00
System and method for browser-based multimedia collaboration reporting Burnett,
Gerald, et al.
60/138,921
US
06/11/99
System and method for browser-based multimedia collaboration reporting Burnett,
Gerald
11/932,802
US
10/31/2007
System and method for browser-based multimedia collaboration reporting Burnett,
Gerald, et al.
90/009082
US
03/14/2008
Methods and systems for multimedia communication via public telephone networks
Ludwig, Jr., Lester Frank
90/009014
US
02/26/2008
System for teleconferencing in which collaboration types and participants by
names or icons are selected by a participant of the teleconference Ludwig,
Lester F.
90/009022
US
02/29/2008
Networked video multimedia storage server environment Ludwig, Lester


A - 10